Exhibit 14.1 Pluristem Therapeutics Inc. Amended and Restated Code of Business Conduct and Ethics Introduction Ethics are important to Pluristem Therapeutics Inc. (together with its subsidiary, “Pluristem”) and its directors, officers and employees (each an “Associate”).Pluristem is committed to the highest ethical standards and to conducting its business with the highest level of integrity. The Pluristem Code of Business Conduct and Ethics (the “Code”) has four primary functions: · To establish and clearly communicate our standards of business conduct, our ethical principles and our expectations; · To ensure that business policies and practices continue to be aligned with those standards and principles; · To establish responsibility for monitoring compliance; and · To set forth the manner in which perceived violations of ethical principles are to be reported. The Code applies to all Associates. Ethics Pluristem is committed to the ideals of uncompromising honesty and integrity. As a Pluristem Associate you are expected to adhere to the highest standards of ethics; to be honest and ethical in dealing with each other, with shareholders and with customers, vendors and all other third parties. You also must respect the rights of your fellow Associates and third parties. Your actions must be free from discrimination, libel, slander or harassment. Each person must be accorded equal opportunity, regardless of age, race, sex, sexual preference, color, creed, religion, national origin, marital status, veteran’s status, handicap or disability. Misconduct (any violation of this Code) will be addressed as it is identified with appropriate disciplinary action.Misconduct cannot be excused because it was directed or requested by another.You are expected to alert management whenever an unethical, dishonest or illegal act is discovered or suspected, as further provided for in this Policy. The following areas frequently give rise to ethical concerns. A violation of the standards contained in this Code will result in corrective action, including possible dismissal. Should you have any questions concerning this Policy, please direct them to the Chief Financial Officer of Pluristem (the “CFO”).The CFO may consult outside counsel with respect to any issue relating to this Policy. Conflicts of Interest Conflicts of interest arise whenever actions are based on interests other than those of Pluristem. You must avoid any personal activity, investment or association that may interfere with using good judgment concerning Pluristem’s best interests. You may not exploit your position or relationship with Pluristem for personal gain. You should avoid even the appearance of such a conflict. For example, a conflict of interest may arise if you: · Cause Pluristem to engage in business transactions with relatives or friends; · Use information of Pluristem, a customer or supplier for your own personal gain, or the personal gain of relatives or friends; · Have a financial interest in Pluristem’s customers, suppliers or competitors; · Receive a loan or guarantee of obligations, from Pluristem or from a third party, as a result of your position at Pluristem; or · Compete, or prepare to compete, with Pluristem while still employed by it. Employees who are involved in or are aware of a transaction involving any of the relationships described above, must report the transaction to the CFO.Directors and officers shall report such transactions to the Chairman of Pluristem’s Audit Committee.All transactions between Pluristem and any employee or member of the Associate’s immediate family, or any entity in which such employee or a member of his or her immediate family has a significant financial interest, must be approved by the CFO.Transactions described in the previous sentence between Pluristem and any director or officer or member of such person’s immediate family, or any entity in which such person or member of his or her immediate family has a significant financial interest, must be approved by the Board of Directors. There may be other situations in which a conflict of interest may arise. If you have any questions or concerns about any situation, follow the guidance outlined in the section below on Reporting Ethical Violations. Public Reporting of Financial and Non-financial Information Pluristem is a U.S. publicly held company and thus, subject to the Securities Act of 1933, the Securities Exchange Act of 1934 and numerous other laws, rules and regulations promulgated thereunder (the “Securities Laws”). The U.S. Securities and Exchange Commission (the “SEC”) requires companies to maintain disclosure controls and procedures designed to ensure that information required by the Securities Laws to be disclosed by publicly held companies is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.
